DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-10, none of the prior art teaches or suggests, alone or in combination, a method for forming a semiconductor device structure, comprising: forming a modified region in the epitaxial structure, wherein the modified region is formed by generating and introducing plasma into the opening, and the plasma includes ions with different charges and is directly introduced into the opening without being filtered out; forming a semiconductor-metal compound region on the epitaxial structure, wherein at least a portion of the modified region is transformed into the semiconductor-metal compound region; and forming a conductive structure over the semiconductor-metal compound region.
With respect to claims 11-15, none of the prior art teaches or suggests, alone or in combination, a method for forming a semiconductor device structure, comprising: generating and applying plasma on the source/drain structure to form a modified region in the source/drain structure, wherein the plasma is directly applied on the source/drain structure without being filtered out, and the plasma includes ions with different charges; forming a metal layer on the exposed surface of the source/drain structure; and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/869,819Docket No.: 0941-3662PUS3Reply dated November 24, 2020Page 5 of 11Reply to Office Action of August 28, 2020heating the metal layer and the modified region to form a metal-semiconductor compound region.
With respect to claims 16-20, none of the prior art teaches or suggests, alone or in combination, a method for forming a semiconductor device structure, comprising: generating and applying plasma on an entire exposed surface of the epitaxial structure to form a modified region in the epitaxial structure, wherein the plasma is directly applied on the BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/869,819Docket No.: 0941-3662PUS3 Reply dated November 24, 2020Page 6 of 11 Reply to Office Action of August 28, 2020 source/drain structure without being filtered out, and the plasma includes ions with different charges; forming a metal layer on the modified region; and heating the metal layer and the modified region to form a metal-semiconductor compound region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818